Exhibit 10.01

 

LOGO [g575162ex10_01pg001.jpg]

June 27, 2013

PRIVILEGED & CONFIDENTIAL

Mark S. Cross

1000 Middle Quarter Court

Richmond, VA 23238

Dear Mark:

This letter is written to set forth the terms and conditions covering the
termination of your employment with MeadWestvaco Corporation (“MeadWestvaco” or
the “Company”).

 

1. Your employment with the Company will end at the close of business on
July 31, 2013 (your “Termination Date”). Between the date of this letter and
your termination date, you will continue to perform such duties as the Company
reasonably requests and you will assist in an orderly transition of your work
responsibilities.

 

2. You will be paid your normal salary and remain eligible for Company benefits
through your Termination Date. In addition:

 

  a. Under the Company’s vacation policy, you will receive pay for any earned
2013 vacation days or weeks available but not taken prior to your Termination
Date.

 

  b. You may have a right to receive benefits under one or more of
MeadWestvaco’s pension and savings plans and non-qualified plans. If you have a
right to receive benefits under any of those plans, you will receive additional
information about your rights from MeadWestvaco’s third-party administrators,
Aon Hewitt or the Newport Group.

 

  c. You have a right to “COBRA” continuation coverage under the Company’s
health plans. You will receive additional information about your COBRA rights
from MeadWestvaco’s third-party administrator, Aon Hewitt.

 

  d. You will be eligible for consideration to receive an incentive payment
under the company’s 2013 Annual Incentive Plan, subject to the terms and
conditions of the Plan.

 

1



--------------------------------------------------------------------------------

  e. Effective upon your signing (and not revoking) this Letter Agreement and
the attached Release,

 

  (i) you will also be entitled to receive full vesting of your outstanding
unvested stock option awards for 2011, 2012 and 2013 covering 72,876 shares of
MeadWestvaco common stock, subject to the other terms and conditions that apply
to such awards; and

 

  (ii) all of your outstanding stock option awards will remain exercisable for
the full term of each respective award, (10 years beginning with the original
award date of each grant) subject to the other terms and conditions that apply
to such awards.

You acknowledge that as of the Termination Date, you have been paid by the
Company for all hours worked as an employee of the Company and are in receipt of
all amounts due from the Company, including but not limited to the following:
(i) all wages, incentive compensation, commissions, bonuses, and overtime
compensation, and (ii) reimbursement for all reasonable and necessary business
travel and entertainment expenses incurred on behalf of the Company. No other
amounts are due to you from the Company or any of its affiliates, or from any of
the Company’s benefit plans or plan administrators, except pursuant to this
Letter Agreement (if it becomes effective and enforceable).

 

3. In addition, you are eligible to receive the severance benefits under the
MeadWestvaco Corporation Severance Pay Plan for Salaried and Non-Union Hourly
Employees (the “Severance Plan,” as described in paragraph 4, below). However,
in order to receive these severance benefits, you must sign (and not revoke)
this Letter Agreement and the attached Release of all legal claims against the
Company. You are under no obligation to accept this proposal.

 

4. The following is a summary of the severance benefits the Company will provide
under the Severance Plan (“Severance Benefits”) if you sign (and do not revoke)
this Letter Agreement and the Attached Release:

 

  a. The Company will pay you a lump sum amount equal to 104 weeks of your
current base salary, or $1,030,000 (“Severance Payment”). This amount will be
paid by the second payroll date after (i) you have executed this Letter
Agreement and the attached Release and (ii) the 7-day revocation period
described in paragraph 12 below, has expired.

 

  b. If you elect to continue medical and dental benefits through COBRA, your
cost to continue medical and dental coverage will be at active employee rates
for the first 3 months. After the first 3 months, you will have to pay the COBRA
rate for continued coverage.

 

  c. The Company will pay for professional outplacement services through Right
Management (or the Vendor of your choice), for a period of 9 month(s). If you
wish to take advantage of these services, you must (i) begin to use them by
within 90 days after your termination date and (ii) complete all outplacement
programs by the end of the second calendar year that starts after the calendar
year in which your termination date occurs.

 

2



--------------------------------------------------------------------------------

These payments and benefits are subject to withholding of income and employment
taxes.

 

5. In consideration of the Company’s agreement to provide the Severance Benefits
described in paragraph 4, above, you agree to sign (and not revoke) the attached
Release. The Release specifically covers all claims that you may have under
municipal, state, or federal law, including claims of age discrimination under
the Age Discrimination in Employment Act (“ADEA”).

 

6. You agree to keep confidential and not disclose, either before or after your
termination, any information received by you during or as a result of your
employment with the Company that might reasonably be construed to be
confidential or adverse to the interests of the Company. In addition, you agree
not to, either directly or indirectly, make, publish, or disseminate any
statement, communication, or other representation that would hurt (or
“disparage”) the Company in any way; provided that this responsibility is not
intended to inhibit complete and truthful testimony in the event you are ever
requested to provide information to a court or government agency.

 

7. You acknowledge that violations of paragraph 6 of this Letter Agreement are
likely to result in irreparable harm to the Company. You thus agree that if you
violate paragraph 6, the Company shall have the right to seek injunctive relief
in the federal or state courts of Virginia to stop any such breaches. You agree
that if such breach should occur, the Company shall be entitled to injunctive
relief to prevent any such violations, and shall not be obligated to post any
bond to secure that relief. You also agree that the Company shall be entitled to
recover its reasonable attorneys’ fees and costs incurred in pursuing its
remedies, to the extent permitted by law, as well as any other damages a Court
deems appropriate.

 

8. You acknowledge and agree that you are subject to restrictive covenants under
a Restrictive Covenants Agreement between you and the Company and under equity
grants from the Company.

 

9.

You expressly acknowledge and represent that: (i) you have suffered no injuries
or occupational diseases arising out of or in connection with your employment
with the Company; (ii) you have received all wages to which you were entitled as
an employee of the Company; (iii) you have received all leave to which you were
entitled under the Family and Medical Leave Act (“FMLA”) or similar state law;
(iv) you are not currently aware of any facts or circumstances constituting a
violation of the FMLA or the Fair Labor Standards Act or similar state law;
(v) you are not aware of any facts that may constitute violations of the
Company’s Code of Conduct and/or legal obligations, including the federal
securities laws; and, (vi) you have not filed any employment discrimination,
wrongful discharge, wage and hour, or any other complaints or charges in any
local, state or federal court, tribunal, or administrative agency against the
Company or its parent, subsidiaries (whether or not wholly-owned), affiliates,
divisions, predecessors, successors, insurers or assigns, or any other related
individuals or entities,

 

3



--------------------------------------------------------------------------------

  jointly or individually, or their past or present stockholders, directors,
officers, trustees, agents, insurers, representatives, attorneys, benefit plans,
benefit plan administrators or trustees, or employees.

 

10. This Letter Agreement supersedes any previous agreements relating to your
rights upon termination of your employment with the Company. However, any
agreement relating to the Company’s intellectual property, non-compete
arrangements or Code of Conduct remain in effect.

 

11. You are advised to consult with an attorney before signing this Letter
Agreement and the attached Release. With the exception of your review of this
Letter Agreement with your immediate family members, attorney, accountant, or
income tax preparer, you agree not to disclose the terms of this Letter
Agreement to any other party, including any other MeadWestvaco employees.

 

12. You are advised that you have up to twenty-one (21) days to consider the
terms of this Letter Agreement and the Release before you sign them. In
addition, you may revoke this Letter Agreement and the Release within seven
(7) days after you sign them by giving written notice to:

John J. Carrara, Esq.

MeadWestvaco Corporation

299 Park Avenue

New York, NY 10171

If you revoke this Letter Agreement or the Release, you will not be entitled to
receive any benefits under the Severance Plan.

 

13. You agree that any and all disputes or claims arising between you and the
Company (and its subsidiaries, affiliates, directors, officers, employees,
representatives, and agents) and their respective heirs, successors, and assigns
concerning your employment or the termination of your employment shall be
settled by final and binding arbitration, which shall be the exclusive means of
resolving any such dispute or claim; provided that arbitration related to a
claim for benefits under an employee benefit plan governed by the Employee
Retirement Income Security Act (“ERISA”) shall not be initiated until after you
exhaust the relevant plan’s claim and appeal process. The arbitration shall be
conducted by the American Arbitration Association under its National Rules for
the Resolution of Employment Disputes. The arbitration shall be governed by the
Federal Arbitration Act, 9 U.S.C. sections 1-16, and judgment upon the award
rendered by the arbitrator may be entered by any court having jurisdiction.

 

14. This Letter Agreement and the attached Release shall be governed by and
construed in accordance with the laws of the Commonwealth of Virginia, excluding
any conflicts or choice of law rule or principle that might otherwise refer to
the substantive law of another jurisdiction.

 

4



--------------------------------------------------------------------------------

15. This Letter Agreement and the attached Release set forth our entire
agreement regarding your termination of employment with the Company. You
understand and agree that no representations, other than what is explicitly
provided for in this Letter Agreement and the attached Release, have been made
to you.

 

16. This Letter Agreement and the attached Release may be amended or modified
only by another writing executed by both the Company and you.

 

17. If any provision of this Letter Agreement or the attached Release is held to
be illegal, void, or unenforceable, such provision shall be of no force or
effect. However, the illegality or unenforceability of such provision shall have
no effect upon, and shall not impair the legality or enforceability of, any
other provision of this Letter Agreement and attached Release; provided,
however, that upon any finding by a court of competent jurisdiction that the
release and/or promises provided for in the attached Release are illegal, void
or unenforceable, you agree, at the Company’s request, to execute promptly a
release and/or promise of comparable scope that is legal and enforceable. If
such a release is not executed by you, you shall promptly return to the Company
the Severance Payment.

 

18. If you agree to the terms set forth in this Letter Agreement, please
indicate your agreement and acceptance by voluntarily signing this Letter
Agreement and the attached Release in the spaces provided and return the
original of each document to me.

 

19. In signing this Letter Agreement and the attached Release, you agree that:
(i) you have carefully read this Letter Agreement and the attached Release;
(ii) you fully understand all of their terms; (iii) you are freely and
voluntarily entering into this Letter Agreement, and knowingly releasing the
Company in accordance with the terms contained in the attached Release;
(iv) before signing this Letter Agreement and attached Release, you had the
opportunity to consult with an attorney of your choice and you were advised by
the Company to do so; and, (v) you have been given twenty-one (21) days to
consider this Letter Agreement and the attached Release and seven (7) days to
revoke this Letter Agreement and the attached Release.

Very truly yours,

/s/ James A. Buzzard

James A. Buzzard

President

MeadWestvaco Corporation

Agreed and accepted:

 

Name: /s/ Mark S. Cross Date: July 24, 2013

 

5



--------------------------------------------------------------------------------

RELEASE

In consideration of the severance benefits offered to me by MeadWestvaco
Corporation (the “Company”) under the MeadWestvaco Corporation Severance Plan
for Salaried and Non-Union Hourly Employees and other consideration specified in
a letter dated June 27, 2013 (the “Letter Agreement”), I, on behalf of myself,
and on behalf of my heirs, successors, and assigns, hereby agree to release the
Company and its parent, subsidiaries (whether or not wholly-owned), affiliates,
divisions, predecessors, successors, insurers and assigns, and any and all other
related individuals and entities, jointly and individually, and their past,
present and future stockholders, directors, officers, trustees, agents,
insurers, representatives, attorneys, benefit plans and benefit plan
administrators and trustees, and employees (“Releasees”) from any and all
claims, demands, actions, and liabilities that I might otherwise have asserted
arising out of my employment with the Company, including the termination of that
employment, including, but not limited to:

 

  a. all statutory claims, including all claims on the basis of age, race,
color, creed, religion, national origin, sex, pregnancy, harassment, disability,
handicap, affectional or sexual orientation, gender identity or expression,
marital, domestic or civil union partnership status, military or veteran status,
genetic information, retaliation, wage protection, or any other category or
claim or arising under Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. § 2000e et seq.; Section 1981 of the Civil Rights Act, 42 U.S.C. § 1981;
the Equal Pay Act of 1963, 29 U.S.C. § 206(d) et seq.; 29 U.S.C. § 630 et seq.;
the Occupational Safety and Health Act of 1970, as amended, 29 U.S.C. § 651 et
seq.; the Americans with Disabilities Act (“ADA”), 29 U.S.C. § 706 et seq.; the
Rehabilitation Act of 1973, as amended, 29 U.S.C. § 793(c) et seq.; the Family
Medical Leave Act of 1993 (“FMLA”), 29 U.S.C. § 29601 et seq.; the Employee
Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 301 et seq.; the
Age Discrimination in Employment Act, 29 U.S.C. §621 et. seq., the Older Worker
Benefit Protection Act, Virginians with Disabilities Act, Va. Code §§ 51.5-41 et
seq.; Virginia Human Rights Act, as amended, Va. Code 2.2-3900 et seq.; Virginia
Equal Pay Act, as amended, Va. Code §§ 40.1-28.6 et seq.; Virginia Whistleblower
Law, Va. Code §§ 40.1-51.2:1 & 40.1-51.2:2; Virginia Minimum Wage Act, as
amended, Va. Code §§ 40.1-28.8 et seq.; and Virginia Wage Payment and Collection
Act, as amended, Va. Code §§ 40.1-29 et seq, all as amended; as well as all
claims arising under any other federal, state, or local statute, regulation,
Executive Order, or ordinance.

 

  b. all common law claims, including but not limited to breach of contract
(express or implied), breach of an implied covenant of good faith and fair
dealing, retaliation, wrongful discharge, violation of public policy,
detrimental reliance, defamation, emotional distress, invasion of privacy,
fraud, negligent or intentional misrepresentation, tortious interference with
contract or prospective economic advance, negligence;

 

  c. all claims arising under the United States or Virginia Constitutions;

 

  d. all claims for any damages or compensation, including back wages, front
pay, bonuses, awards, commissions, health and welfare benefits, fringe benefits,
severance benefits, incentive compensation, long-term incentives, compensatory,
emotional distress, pain and suffering, and/or punitive damages, or any other
form of economic loss; and,

 

  e. all claims for attorneys’ fees, costs, disbursements and/or the like.

 

R-1



--------------------------------------------------------------------------------

I also promise not to sue the Releasees on any claims relating to my employment
with the Company or the termination of that employment, including but not
limited to, the above referenced claims.

However, I understand that by signing this Release (“the Release”) I am not
releasing: (i) any claims arising after the date that I sign the Release;
(ii) any claims for enforcement of the Letter Agreement; (iii) any rights or
claims to workers’ compensation or unemployment benefits; (iv) any claims for
accrued, vested benefits under any employee benefit plan of the Company in
accordance with the terms of such plans and applicable law; or (v) any claim
that cannot be waived as a matter of law pursuant to federal, state or local
law, including without limitation, whistleblower claims under the Corporate and
Criminal Fraud Accountability Act of 2002 (Sarbanes-Oxley) and claims under the
Fair Labor Standards Act.

In addition, I understand that nothing in the Release is intended to prohibit or
restrict me from: (i) making any disclosure of information required by process
of law; (ii) providing information to, or testifying or otherwise assisting in
any investigation or proceeding brought by, any federal regulatory or law
enforcement agency or legislative body, or any self-regulatory organization;
(iii) filing, testifying, participating in, or otherwise assisting in a
proceeding relating to an alleged violation of any federal, state, or municipal
law relating to discrimination or fraud or any rule or regulation of the
Securities and Exchange Commission or any self-regulatory organization; or
(iv) conferring with legal or financial advisors.

I understand that, as a consequence of my signing this Release, I am giving up,
with respect to my employment and the termination of that employment, any and
all rights or claims that I might otherwise have through the date that I sign
this Release.

I acknowledge and agree that:

 

  a. The benefits I am receiving under the Program and the Letter Agreement and
Severance Plan constitute consideration over and above any benefits that I might
be entitled to receive without executing this Release;

 

  b. The Company advised me in writing to consult with an attorney prior to
signing this Release;

 

  c. I was given a period of at least twenty-one (21) days within which to
consider this Release; and

 

  d. The Company has advised me of my statutory right to revoke my agreement to
this Release at any time within seven (7) days of my signing this Release.

I warrant and represent that my decision to sign this Release was (i) entirely
voluntary on my part; (ii) not made in reliance on any inducement, promise, or
representation, whether express or

 

R-2



--------------------------------------------------------------------------------

implied, other than the inducements, representations, and promises expressly set
forth herein and in the Letter Agreement; and (iii) did not result from any
threats or other coercive activities to induce my agreement to this Release.

If I decide to exercise my right to revoke within seven (7) days of my agreement
to this Release, I warrant and represent that I will do the following:
(i) notify the Company in writing, in accordance with the Letter Agreement, of
my intent to revoke this Release, and (ii) simultaneously return in full any
consideration received from the Company.

I further warrant and represent that I fully understand and appreciate the
consequences of my signing this Release.

 

Name: Mark S. Cross

  Signature /s/ Mark S. Cross Date July 24, 2013    

 

R-3



--------------------------------------------------------------------------------

REMINDER REGARDING MWV CONFIDENTIAL INFORMATION AND OTHER OBLIGATIONS

In view of your pending departure from MWV, we are providing the following
reminder of certain of your obligations to MWV. You have an obligation to:

 

  •  

keep secret, and not to use or disclose to others, confidential and proprietary
information of MWV, which includes information received by MWV from others. This
information includes technical, business, product, financial, and other
information.

 

  •  

not take with you any confidential and proprietary information of MWV and to
return such information and any copies to MWV prior to your departure.

 

  •  

comply with all restrictive covenants set forth in a Restrictive Covenants
Agreement between you and the Company and all restrictive covenants set forth in
an equity grant from the Company.

The obligations listed in the first two bullets above exist whether or not you
executed a written agreement with MWV or one of its predecessor companies during
your employment. These are also referenced in the MWV Code of Conduct you have
affirmed. To the extent you entered into any specific written agreement with the
Company on this subject, we also encourage you to review that agreement to
insure you do not inadvertently breach any of your obligations under that
agreement after you leave the Company. This also includes the obligation to
disclose to MWV any inventions or other protectable developments which you made
during your employment. Thank you for your contributions to MWV and your
compliance with these obligations.

I acknowledge receipt of the above Reminder Regarding MWV Confidential
Information and other Obligations:

 

Name: Mark S. Cross

  Signature /s/ Mark S. Cross Date: July 24, 2013    

 

R-4